 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10   IMAGENETIX, INC., ET AL.,              Case No.: SACV15-599 JLS (JCGx)
11                  Plaintiff,              ORDER GRANTING
12        v.                                STIPULATION OF DISMISSAL
13   ROBINSON PHARMA, INC., ET AL.,
                                            Judge: Hon. Josephine L. Staton
14                  Defendant.
                                            Dept: Courtroom 10A
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      -1-
 1
                  ORDER GRANTING STIPULATION OF DISMISSAL
 2
           Having considered Imagenetix, Inc., et al. and Vitastrong’s Stipulation of
 3
     Dismissal, and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court
 4
     hereby dismissed with prejudice the present action. Each party will bear its own
 5
     attorneys’ fees and costs incurred in connection with this action.
 6
           IT IS SO ORDERED.
 7
 8         Dated: October 11, 2018
 9                                                        JOSEPHINE L. STATON
                                                         HON. JOSEPHINE L. STATON
10                                                       United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-
